Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 10/6/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 6,186,996).
Examiner notes the claim never specifically defines the “distal edge” of the flaps spatially relative to the flaps or the remainder of the absorbent article, and thus essentially any “edge” of the containment flaps may be considered a “distal edge” within the context of the claims. 
Regarding Claims 1-2, Martin teaches an absorbent article comprising:
 a chassis [2] extending in a longitudinal direction and a lateral direction, the chassis having a front half section with a front waist region including a front waist edge, a rear half section having a rear waist region including a rear waist edge, a body facing surface, and a garment facing surface (See Fig. 1 and col. 3, lines 46-55, and note any of the underlying support structure on sheet [2] may be considered part of the “chassis”);
an absorbent body [4]; and
a pair of containment flaps [15] extending between the front waist region and the rear waist region and attached to the body facing surface of the chassis, each of the pair of containment flaps having a flap distal edge (See Figs. 1-2, wherein the edges of the flaps created by folding over elastic elements [17] are distal edges, the Z-folds being containment flaps), and the pair of containment flaps further including a connecting portion [3] in the rear half section where the containment flaps and connecting portion define an opening [11] to the body facing surface in the rear end section, wherein the opening is defined by a pair of laterally opposed edges [12] having a minimum separation distance within the rear end section of between about one-quarter and about three-quarters of a distance between the flap distal edges of the containment flaps (See col. 4, lines 7-22, wherein the opening [11] is about half the width of the pad [4], the edges of which are about even with folds [15], thus indicating the separation distance is about half that of folds/flaps [15] and certainly between a third and two thirds).
Regarding Claim 3, Examiner submits the back area curved portion of opening [11] at the top apex of the curve is a laterally extending back edge.
Regarding Claims 4 and 5, Examiner submits the laterally edges [12] start at 90 degrees to the back apex of the lateral portion, i.e. 0 degrees, and thus at some point soon into the curve, the angle will be 75 degrees (and note the curved portion with technically have every angle between 90 and 0, including one point at 75 degrees).
Regarding Claims 6-11, Examiner submits the elastic portions [17], which extend along the length of the chassis, may be considered the flaps, the elastics [17] being bonded to the connecting portion web [3] (See col. 4, lines 11-16).  The web has leg portion, i.e. the area of either side of opening [11], a base portion, i.e. the top area in the middle above opening [11] and along edge [5], and a tongue portion, i.e. the extending portions that form the hourglass shape to wrap the waist (See Fig. 1 and col. 3, lines 58-60, indicating shape of sheet [3]).  Note Claims 7-10 are otherwise rejected from the same reasons as Claim 1-5 above.
Regarding Claim 13, the tongue portion(s) are in the waist region, which are typically elastic in diapers for comfort, making elasticity implied or at the very least obvious.
Regarding Claim 14, the leg portions of the web [3] are bonded to elastic [17] and extend inwardly therefrom (See Fig. 1).
Regarding Claim 15, the description indicates there is at least some elasticity to the top sheet/patch [3] (See col. 5, lines 34-40), which is typical of most materials, especially polymers, such as form the nonwoven sheet.  Note anything that stretches may be considered “elasticized” to some extent unless more specifically defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreier (US 5,531,730) and optionally in view of Martin and Sakano et al. (US 2007/0088304).
Regarding Claims 1-3, 6-8,12 and 14, Dreier teaches a chassis [42] having a front half section with a front waist region including a front waist edge, a rear half section having a rear waist region including a rear waist edge, a body facing surface, and a garment facing surface (See Fig. 2);
an absorbent body [44],
a pair of containment flaps [62] extending between the front waist region and the rear waist region and attached to the body facing surface of the chassis, each of the pair of containment flaps having a flap distal edge [66]; and a shaped patch [50] bonded to and between the pair of containment flaps and the body facing surface of the absorbent article within the rear half section of the chassis, wherein the shaped patch (See Fig. 2, 5-9 and col. 4, lines 30-63, wherein the pocket cuff [50], a separate web of material, is a patch having spaced leg portions [55] and a base portion, i.e. the central portion above the legs, and is attached at its leg portions to barrier cuffs [62], i.e. containment flaps, so as to create a continuous barrier around the rear side of the diaper; Examiner notes the tongue is structurally undefined and could be virtually any part of the cuff [50], but Examiner submits the cuff [50] may take a shape such that its uppermost portion toward the waist, such as rounded edge portion [180] in Fig. 13, is a tongue portion). 
Dreier illustrates the lateral edges angle to a point or a slight curvature and thus fails to recite a minimum of between about one-third and about two-thirds of a distance between the flap distal edges of the containment flaps.  However, the use of a “minimum distance” is essentially nothing more than stating the top edge of the opening has a polygonal-type shape with defined polygonal sides. 
Dreier teaches his connecting portion is sized and angled to optimize the size of the contained area during use (See col. 14, line 63 to col. 15, line 15, detailing precise locations, sizing, and angling to optimize contained area during wearing).  Examiner notes the location, size, and angle would serve to keep the back portion of the containment area optimized since smaller angle would close off the area and large angles make the area too large.  Thus, the exact concept for optimizing the containment area is known in the proper art and Applicant’s invention merely proposes different shapes, i.e. shapes with defined polygonal edges, with no apparent difference in function, and thus is little more than a design choice.
Examiner noted there is only a “minimum distance” as claimed that is less than span of the flap due to the polygonal edges at the top of the opening of the instant patch.  If the exact same patch had rounded, rather than polygonal edges, there would be no minimum distance smaller the span of the flaps because the edges would gently curve around and back onto themselves, thus providing no defined minimum distance as claimed.  The tapering of such openings is well-known to angle to a point, as described above in Dreier, and also to curve (See, for example, Martin, Fig. 1), with varied shapes well-known.  Examiner submits if the sharp edges shown in the figures between the back and lateral edges were curved, it would have a shape similar to Dreier, with no reason to expect different functionality. 
Further, angling from thicker opening to thinner opening is also known to get desired placement of fecal matter (See, for example, Sakano et al., Fig. 2, wherein rear side opening for fecal matter may have any of an array of shape including an anchor shape with a wide opening that narrows at an angle to a narrower opening so fecal matter can enter at the bottom, but remain more contained at the top).  Thus, Examiner submits the “minimum distance” claimed has been shown to merely reflect the use of polygonal rather than curves edge, or else rectangular, rather the triangular back edges during use.  
Changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re  Dailey, 357 F.2d 669 (CCPA 1966).  Nothing in the specification provides any evidence the minimum distance, angle, or shape provide any special advantage over what is known in the prior art, and in fact, no examples or data whatsoever is provided in comparison to other shapes, such as curved shapes or shapes at various angles to suitably taper the opening, but with no minimum distance.  Unless Applicant can show their minimum distance or shape provide a distinct advantage over similar known shapes in the prior art within the context of their invention, it is not considered inventive, but merely an obvious design choice by the Applicant.
Regarding Claims 4, 5, 9, and 10, Dreier teach the angles of the opening may be varied based on desired needs, (See col. 15, lines 6-15), and Examiner submits finding desired angles based on desired product characteristics would have been within the abilities of a person having ordinary skill in the art at the time of invention. Note it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05 (II)(A)).  
Regarding Claim 11, the side of the patch [50] relative to flaps [60] may be considered on “top” since top is not defined (See Figs. 6-8).  Further note the joining can move such the patch is on top of the flap relative to the bottom chassis.  Also note, the flaps may be on top such that the patch is between the flaps and chassis.
Regarding Claim 13, the patch is clearly illustrated as extending into the waistband region (See Figs. 1 and 13), which is elastic (See col. 6, lines 1-9).
Regarding Claim 15, Dreier teach an elastic member [161] associated with pocket cuff [50], and this may be considered an elasticized portion of the patch (See col. 4, lines 64 to col. 5, line 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746